MEMORANDUM ***
1. Wang gave materially inconsistent accounts concerning his requests for asylum and withholding of removal based *103on his wife’s alleged forced sterilization. He varied in his description of when his wife was sterilized, as well as whether he accompanied his wife home from the hospital after the birth of their second child or rather fled in fear of the authorities who wished to sterilize her. The immigration judge gave Wang an opportunity to explain the discrepancies, but he was unable to do so. There likewise were material inconsistencies in his request for relief based on the 1989 demonstration, most significantly relating to where he resided in the years following the demonstration when he was allegedly hiding from authorities. The immigration judge thus had an adequate basis in the record for concluding that Wang failed to provide credible evidence demonstrating past persecution or a well-founded fear of future persecution. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003).
2. Petitioner did not exhaust his claim that the immigration judge erred in finding petitioner’s asylum application to be frivolous. Petitioner’s brief to the Board of Immigration Appeals mentioned the issue only in a single sentence in the conclusion, without providing any authority or argumentation. We therefore lack jurisdiction to consider the claim. See 8 U.S.C. § 1252(d)(1).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.